Citation Nr: 1734068	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to increased ratings for lumbar strain with degenerative disc disease, L5-S1, currently rated 10 percent disabling prior to February 15, 2011, and 20 percent thereafter.

2.  Entitlement to service connection for a psychiatric disorder, to include depressive disorder NOS, major depressive disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2008 (regarding the rating assignment for lumbar strain with degenerative disc disease) and January 2010 (denying service connection for a psychiatric disorder) by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2011 Travel Board hearing.  A hearing transcript is associated with the claims file.

These matters were previously before the Board in August 2011, when the Board reopened the previously denied claim of entitlement to service connection for a variously diagnosed psychiatric disorder, and remanded the issues of entitlement to service connection for a psychiatric disorder and entitlement to an increased rating for lumbar strain with degenerative disc disease for additional development of the evidentiary record.

During the processing of the August 2011 Board remand, the Agency of Original Jurisdiction (AOJ) issued a May 2016 rating decision awarding a 20 percent rating for the Veteran's lumbar strain with degenerative disc disease, effective from February 15, 2011.  The Board notes that the May 2016 supplemental statement of the case (SSOC) then accidentally mischaracterized the issue with phrasing that suggested that the appeal seeks "[a]n evaluation higher than 20 percent for lumbar strain with degenerative disc disease prior to February 15, 2011."  The Veteran's appeal on the issue continues in pursuit of a rating in excess of 10 percent for the period prior to February 15, 2011, and a rating in excess of 20 percent for the period from February 15, 2011.  The Board has characterized the issue accordingly, as reflected on the title page of this decision.

The Board's August 2011 decision additionally remanded an issue of entitlement to restoration of a 40 percent rating for lumbar spine disability (restoration sought on the basis of a contention that a reduction from 40 percent to 10 percent was improper).  The Board took jurisdiction of that issue for the limited purpose of directing the AOJ to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of entitlement to restoration of the reduced rating is distinct from the issue of entitlement to an increased rating on appeal for the same disability.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  The Board's August 2011 remand directive concerning the rating reduction / restoration issue instructed that the AOJ should "[i]ssue an SOC addressing the claim," and to "[a]dvise the Veteran of his appeal rights."  The Board instructed that the appeal would return to the Board only "[i]f an appeal is perfected."  The AOJ issued an SOC on the matter in May 2016 and advised the Veteran of his right to perfect an appeal to the Board, with instructions on how to do so.  The Veteran did not perfect the appeal of this issue for Board review and, accordingly, the AOJ did not certify the issue back to the Board (as documented in the July 2016 VA Form 8 Certification of Appeal).  Therefore, the Board does not have jurisdiction over the issue of whether the reduction from 40 percent to 10 percent for a lumbar spine disability was proper; that issue is not in appellate status.  See also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).

The Board notes that the issue of entitlement to service connection for a variously diagnosed psychiatric disorder was originally styled as an issue of entitlement to service connection for depression.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The record reflects psychiatric diagnoses of depressive disorder not otherwise specified, mood disorder, and major depressive disorder (including, in some reports, with psychotic features).  Hence, the Board has recharacterized the issue to reflect that these various diagnoses are within the scope of the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Entitlement to Increased Ratings for Lumbar Strain with Degenerative Disc Disease

In the time since the Board's August 2011 remand, significant new case law has clarified the requirements a VA examination of a joint disability must meet to be considered adequate for purposes of informing a rating assignment.  The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the Veteran has undergone VA examinations for the purpose of rating his back disability in July 2006, September 2007, September 2008, September 2009, February 2010, and March 2014, these examination reports do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weightbearing and nonweight-bearing.  These examination reports are thus inadequate for rating purposes.

The Board recognizes that some of the VA examination reports suggest that testing of the Veteran's spine was impeded by the Veteran's level of cooperation with examination and/or by malingering, including as discussed in the February 2010 reports of examination.  However, the most recent March 2014 VA examination report and some others present pertinent findings that are not noted to be compromised and which are significant to the application of the rating criteria in this case, but without the complete information required by the holding of the Court in Correia.

Accordingly, remand for an additional VA examination to ascertain the current severity of the Veteran's back disability, with all of the information required by the Court's holding in Correia, is necessary.

Entitlement to Service Connection for Psychiatric Disorder

The Veteran claims entitlement to service connection for a psychiatric disorder contended to have been caused or aggravated by his service-connected spine disability or otherwise caused or aggravated during his military service.  The Board finds that the VA examination reports of record addressing this issue, both of which express an inability to provide a medical etiology opinion, do not adequately explain such inability with clear consideration of the complete scope of the issue on appeal and consideration of all of the pertinent facts and evidence of record.  The Board finds that a remand for a new VA examination with medical opinion is necessary to support adequately informed appellate review.

VA psychiatric examinations conducted for the purposes of addressing questions at issue in this appeal were performed in September 2009 and May 2010.  These reports discuss the conclusions of both VA examiners that the Veteran's poor level of cooperation with examinations and indications of falsification / exaggeration of symptoms made it impossible to provide a medical opinion regarding the cause and severity of the Veteran's psychiatric pathology.  Nevertheless, both VA examination reports ultimately diagnosed the Veteran with "Axis I: Depressive Disorder NOS."  It appears that regardless of concerns regarding the perceived unreliability of the Veteran's symptom reports, the Veteran has been repeatedly and frequently diagnosed with a pertinent psychiatric pathology under various diagnoses.

The Board notes that the Veteran has twice been hospitalized for psychiatric concerns, including during the pendency of this claim in January 2010 when the Veteran's VA hospitalization admitting and discharge diagnoses both featured "Major Depressive Disorder, Chronic."  The September 2009 VA examination report notes that the Veteran "indeed has a history of depression which ... one of his providers has documented to be related to his medical condition," and the examiner concluded that "it is likely that [the Veteran] does meet criteria for a depressive disorder."  The May 2010 VA examination report notes that the Veteran "has a documented history of depressive symptoms."  Diagnoses of major depressive disorder are further documented repeatedly in the Veteran's VA medical records, including in some instances "Major depression with psychotic features" (as diagnosed by a VA psychiatrist in November 2007).  Notably, the Veteran was also diagnosed in a March 2009 VA psychiatric report with "Mood Disorder due to GMC [General Medical Condition]," which is specified in the report as "Mood Disorder due to Chronic back Pain."

To the extent that the Veteran has a valid diagnosis of a claimed psychiatric disorder at issue, appellate review of the claim must include an informed determination as to whether any diagnosed psychiatric disorder is etiologically linked to the Veteran's service-connected back disability or otherwise to his military service, either on the basis of causation or aggravation.  Both VA medical opinions obtained for the purpose of addressing this issue express an inability to provide a medical opinion without a resort to mere speculation, essentially citing confusion raised by the perceived unreliability of the Veteran's reports of symptoms and history.  However, the Board finds that significant questions and evidence central to the service connection claim on appeal have not been sufficiently considered / addressed by the medical opinions of record to support appellate review at this time.

Much of the attention in the AOJ adjudication of the service connection claim on appeal has focused upon the question of whether 'secondary' service connection is warranted for a psychiatric disorder on the basis of a link to the Veteran's service-connected back disability.  However, the Board's review of the Veteran's service treatment records (STRs) raises significant questions with regard to consideration of entitlement to service connection on a direct basis.  Specifically, the STRs document (in February 1990) that during service the Veteran was referred to a Naval psychiatric clinic due to observation of his "flat affect" during consultations concerning "chronic Low Back pain" that medical professionals believed raised a question of whether he was presenting with "Somatization" or "Depression."  The resulting psychiatric evaluation in March 1990 described the Veteran's mental health presentation in a manner that is notably similar in many respects to the findings associated with the Veteran's post-service reports diagnosing the Veteran with a depressive disorder.  The March 1990 report noted that the Veteran spoke in sparse, brief answers to questions and was minimally communicative and minimally cooperative with flat affect and poor insight.  The author noted that the examination results were "suggestive of tendencies to somatize," but also significantly that "pt tends to feel sad/depressed + attributes these feelings to his physical pain."  The March 1990 report is ultimately inconclusive in its diagnostic findings: "No definitive dx," "Traits of passive aggressive [personality disorder]," "Pt appears to be exaggerating minor pain to avoid duty."

The Board notes that following service, the Veteran has been repeatedly diagnosed with depression and mood disorders with some pertinent associated findings reasonably similar (at least to the Board's lay sensibilities in reviewing the reports) to those presented in the Veteran's STRs, including in both VA psychiatric examination reports prepared for the purposes of this appeal.  The Board finds that the Veteran's STRs reasonably raise the prospect that the Veteran's post-service diagnosed depression may have manifested during service.

In order to assess the Veteran's potential entitlement to service connection for the psychiatric disability in this case, it must make an informed determination as to whether the Veteran's psychiatric disability has been caused or aggravated by his service-connected back disability or otherwise first manifested or had onset during active duty military service.  The scope of the pertinent inquiry features both direct and secondary service connection, and is thus broader than that addressed by the September 2009 VA examiner's consideration of whether "his depression is primarily related to his back pain."  The scope of the pertinent inquiry is also broader than that addressed by the May 2010 VA examiner's consideration of whether "major depressive disorder or depression" may be "d/t [due to] service connected lumbar strain."  A new medical opinion in this case shall have the opportunity to more completely address the matter.

Potentially finding that the Veteran's post-service diagnosed psychiatric disorder manifested during the Veteran's active duty military service could be significantly supportive of his claim of entitlement to service connection.  The March 1990 psychiatric examination report is inconclusive on this point, and neither of the VA medical opinions prepared for the purposes of this appeal have discussed or addressed these pertinent contents of the STRs.  The Board finds that this significant evidence should be addressed by a VA medical opinion to adequately inform appellate review in determining whether the Veteran's claimed psychiatric pathology manifested during his active duty military service.

Notably, the Veteran's September 1989 service enlistment examination report shows no notation of any psychiatric diagnosis at the time of the Veteran's entrance to service.  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Significantly, then, if the Veteran's documented in-service mental health concerns are determined to have involved manifestation of his current diagnosed psychiatric pathology, this could provide a basis of entitlement to direct service connection for the psychiatric pathology (even if the time of original onset of the disability is not otherwise clear, because the pathology may be presumed to have had onset no earlier than during the Veteran's military service).  

The Board also notes that the STRs suggest that the Veteran's in-service symptomatology may have represented a personality disorder, whereas the VA psychiatric examination reports in this case do not diagnose a personality disorder but attribute the Veteran's symptomatology to a depressive disorder diagnosis.  Service connection is not available for personality disorders.  Personality disorders, in and of themselves (without superimposed acquired psychiatric disability) are not compensable disabilities.  See 38 C.F.R. §§ 3.303(c), 4.9.  The matter of determining the significance of the in-service notations of possible depression and/or personality disorder (and making any pertinent distinction between manifestations of a personality disorder and manifestations of an acquired psychiatric disability) in the context of the Veteran's complete medical history, should be addressed by a new medical opinion that directly discusses the pertinent STR contents.

The Board notes that both pertinent VA examination reports make it reasonably clear that the examiners found it impossible to offer an opinion regarding the cause of the Veteran's psychiatric pathology, but neither makes it clear that either examiner had considered whether an opinion could be provided on the question of whether the Veteran's service-connected back disability has aggravated the severity of the Veteran's psychiatric pathology.  The September 2009 VA examination report stated that "this examiner cannot answer the consult question without resorting to mere speculation whether or not this pt genuinely meets criteria for a Mood Disorder Secondary to a General Medical Condition...."  The May 2010 VA examination report stated "it is impossible to determine without resorting to mere speculation the actual etiology of pt's depression, course of symptoms, meeting of criteria for major depressive disorder or depression d/t [due to] service connected lumbar strain with degenerative disc disease."  (Emphasis added.)

Governing law provides that when adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has instructed that a certain standard of specificity in discussion of aggravation in particular is necessary for evidence to be adequate to address this aspect of a claim.  The Court has indicated that statements that a claimed disability is "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  As this matter is being remanded for additional development of the evidence, the AOJ shall have the opportunity to obtain a medical opinion that more adequately addresses the necessary aggravation element of the claim on appeal.
Furthermore, a new VA medical opinion is necessary in this case because it is not clear that either prior VA examiner determined that the answers to the pertinent unanswered questions in this case are reasonably unknowable.  Governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an adequate explanation why that is so is, in essence, a non-opinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  When an examiner is unable to offer the requested opinion, it is essential to offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id.  The Board finds that the pertinent VA examination reports in this case do not adequately establish a basis for not providing the needed medical opinions.  The Board cannot rely on such reports in final appellate review of the matter.

The September 2009 VA examination report's insufficiency in this regard is essentially conveyed in the discussion above of the limited scope of its analysis; the May 2010 VA examination report presents other points the Board has carefully considered.  The May 2010 VA examination report cites inconsistency in that the Veteran's reported symptom "onset ranges from 1989 prior to back injury ... to approximately 1998 ...."  However, the Board briefly notes that contemporaneous documentation in the Veteran's STRs shows referral for and details of a psychiatric evaluation in March 1990 that appears clearly relevant to any question of determining the onset of the Veteran's psychiatric symptoms.  The fact that the VA examiner expressed an inability to provide an opinion by citing uncertainty over the timing of the onset of symptoms without any discussion of this relevant contemporaneous documentation casts some doubt over the adequacy of the explanation.  A new medical opinion in this case shall have the opportunity to more clearly address the matter.

The May 2010 VA examiner also cites variability in the Veteran's own "report of ... etiology," noting that "[e]tiology noted as variably related to loss of family members, medical symptoms/level of pain, and psychosocial stressors such as homelessness, marital issues...."  However, it is not clear to the Board why the Veteran's lay statements suggesting various causal and/or contributing factors involved in his depression would either (a) be considered implausible or non-credible in and of themselves, or (b) prevent a VA examiner from offering an expert opinion as to whether the Veteran's psychiatric pathology has been caused or aggravated by his service-connected back disability, or (c) prevent a VA examiner from offering an expert opinion as to whether the Veteran's psychiatric pathology was manifested during his military service.  Notably, the Veteran was diagnosed in a March 2009 VA psychiatric report with "Mood Disorder due to Chronic back Pain," and the Veteran was evaluated for pertinent psychiatric concerns during service in March 1990.  A new medical opinion in this case shall have the opportunity to more clearly address these matters.

The May 2010 VA examination report cites the Veteran's "variable reporting," including specifically: "course of symptoms have been variably described (e.g., continuously present and worsening from time of onset without remission as noted in current interview[,] to seven episodes of clinical depression as indicated in Dr. Nolen's 2007 note)."  The Board has reviewed the cited November 2007 note by Dr. Nolen and observes that it shows: "Pt c/o [complains of] being 'depressed most of the past 12 years' with estimated seven episodes of clinical depression.  Most recent episode is of estimated 12 month duration...."  It is not clear to the Board that the Veteran's documented recollection of his symptom history in November 2007 is so substantially inconsistent with his May 2010 accounting as to make it impossible for an expert to provide a medical opinion regarding the etiology of the psychiatric diagnosis.  A new medical opinion in this case shall have the opportunity to more clearly address the matter.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding treatment records, including updated VA treatment records since April 2016.

2.  After completing the development requested in item 1, schedule the Veteran for a new VA examination to determine the severity of the Veteran's service-connected lumbar strain with degenerative disc disease.  In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a) The examiner should conduct joint testing for the Veteran's back, including range of motion testing in degrees on active motion and passive motion.  If any indicated testing cannot be completed, then the examiner must specifically indicate why such testing cannot be done.

b) In reporting the results of such joint testing, the examiner is asked to please identify any objective evidence of pain during active and passive motion, and the degree at which pain begins.  The examiner should identify whether there is pain on weight-bearing or nonweight-bearing.  Any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should specify the degree of additional functional loss / motion loss due to pain, to include during flare-ups, or state why it is not feasible to provide such information, as required for an adequate examination.

c) The examiner should consider the Veteran's reports of any flare-ups of joint impairment and describe any related functional loss in terms of additional range of motion loss.  If unable to do so, the examiner must indicate why.

d) The examiner should describe the nature and severity of all manifestations of the Veteran's back disabilities, to include any associated neurological impairment (to any extent such manifestations are not fully described by the responses to the above).

e) The examiner should review the prior VA examination reports of record since the Veteran's July 2007 claim and one-year prior (including July 2006, September 2007, September 2008, September 2009, February 2010, and March 2014 VA examination reports).  The examiner should comment, if possible to do so without resorting to mere speculation, as to whether measurements for pain on active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for these prior VA examinations.  (This attempt to consider retrospective findings is to ensure compliance with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).)  If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the development requested in item 1, schedule the Veteran for an examination with an appropriate specialist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the inquiries listed below.  If the Veteran declines to report for the examination or is otherwise deemed to fail to cooperate, an examiner should nevertheless attempt to respond to the following inquiries on the basis of the available information of record:

a) Please identify (by diagnosis) each psychiatric diagnosis found during the pendency of this claim (since June 2009), distinguishing which, if any, is a personality disorder and which, if any, is an acquired psychiatric disability.  In answering this question, please specifically discuss, as necessary, the diagnoses of "Major Depressive Disorder, Chronic" (including as documented in January 2010 psychiatric hospitalization records), "Depressive Disorder NOS" (including as documented in September 2009 and May 2010 VA compensation and pension psychiatric examination reports), "Major depression with psychotic features" (including as diagnosed by a VA psychiatrist in November 2007), and "Mood Disorder due to Chronic back Pain" (including as documented in a March 2009 VA psychiatry note) noted in the Veteran's VA medical records.  Please also specifically discuss the significance, if any, of the suggestions of record that the Veteran may have a personality disorder (such as noted in the March 1990 service psychiatric evaluation).

b) Regarding each psychiatric disability diagnosed, please indicate whether it is clear and unmistakable (i.e. undebatable) that such existed prior to the Veteran's period of active service (i.e., prior to his September 1989 entrance to active duty service)?

c) For each psychiatric disability identified as pre-existing service in the answer to item 'b,' above, is it clear and unmistakable (i.e. undebatable) that the pre-existing psychiatric disability was not aggravated beyond the normal progression of the disability by active service (including with attention to the Veteran's March 1990 in-service psychiatric evaluation)?

d) For each psychiatric disability identified as both pre-existing and not aggravated during service in the answers to items 'b' and 'c,' above, please explain whether the pre-existing psychiatric disorder is congenital in nature or is, rather, an acquired disorder.  If a psychiatric disorder is congenital, please also state whether it is a congenital disease or defect.  (Note: Generally, for the purposes of this question, a 'disease' is a diagnostic entity capable of improvement or deterioration while a 'defect' is static).

e) For each psychiatric diagnosis found during the pendency of this claim that is not identified in the answers to both items 'b' and 'c,' above, as pre-existing and not aggravated during service, please assume that the Veteran entered active duty service without having yet experienced the onset of such diagnosis.  (In other words: the Veteran is to be considered in sound health at entrance to service except with regard to any diagnoses positively identified in the answers to both items 'b' and 'c' above.)  With consideration of this assumption, please indicate whether it is at least as likely as not (a 50 percent or greater probability) that any/each acquired psychiatric disability diagnosed is related to the Veteran's military service or any event therein.  Please specifically discuss the Veteran's STRs documenting psychiatric symptoms and psychiatric evaluation in March 1990 with suggestions of depression and/or personality disorder associated with back pain complaints during service.

f) In connection with answering item 'e' above, please clearly and distinctly indicate whether any/each acquired psychiatric disability diagnosed during the pendency of this claim is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service.  Please specifically discuss the Veteran's STRs documenting psychiatric symptoms and psychiatric evaluation in March 1990 with suggestions of depression and/or personality disorder associated with back pain complaints during service.
g) Regarding each acquired psychiatric disability diagnosed during the pendency of this claim, please indicate whether such is at least as likely as not (a 50 percent or greater probability) etiologically linked to (caused or aggravated by) the Veteran's service-connected back disabilities.  Please specifically discuss, as necessary, the March 2009 VA psychiatric report diagnosing the Veteran with "Mood Disorder due to Chronic back Pain."  Please also specifically discuss, as necessary, the Veteran's own account of a connection between his experience of back disability symptoms and his experience of psychiatric symptoms, including in the March 1990 in-service psychiatric evaluation report and in multiple post-service psychiatric reports (including as discussed in both the September 2009 and May 2010 VA examination reports).  Please ensure that the response clearly and distinctly addresses both: (i) whether any psychiatric disability is at least as likely as not caused by a service-connected back disability, and (ii) whether any psychiatric disability is at least as likely as not aggravated by (increased in severity by) a service-connected back disability.

All opinions expressed must be supported by a complete explanation as to why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  After the development requested above is completed, review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues remaining on appeal.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and afforded opportunity to respond.  This case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

